Gileillan, C. J.
Indictment for selling malt liquor without license. Most of the assignments of error are covered by decisions of this court. That the district court has jurisdiction to indict and try for the offence was decided by State v. Kobe, 26 Minn. 148, (1 N. W. Rep. 1054.) In that case we construed the statute, and held that it intended to leave such jurisdiction in the district court. Our attention is now called to the provisions of section 5, article 6, and section 8, article 6, of the constitution, which it is claimed have some bearing on the construction of the statute. It was decided by this court at an early day, and the decision has always been followed, that the district court is capable of receiving and exercising, and was intended by the constitution to receive and exercise, in the first instance, all the judicial power not vested by that instrument in other courts, and that it vests no-jurisdiction absolutely in a justice of the peace, but leaves it to the wisdom of the legislature, within certain specified limits. Agin v. Heyward, 6 Minn. 53, (110.) The constitution, therefore, not only strengthens the construction we gave the statute in the Kobe Case, but gives the district court jurisdiction in such cases, whether intended by the statute or not.
The allegation in the indictment that defendant sold one pint, means that he sold that particular quantity, and no more. State v. Lavake, 26 Minn. 526, (6 N. W. Rep. 339;) State v. Langdon, 29 Minn. 393, (13 N. W. Rep. 187.)
That Christ, defendant’s employer, executed a bond, and offered to pay the fee required on an application for a license, did not, so-long as he received no license, give him a right to sell. State v. Cron, 23 Minn. 140. When the sale by defendant had been proved as alleged in the indictment, it was for him to prove that he or his employer had license to sell. State v. Schmail, 25 Minn. 370. If there was no license, it was of no consequence that he believed his employer had license. It was for him to know it before he ventured to sell.
There is no other point in the case deserving particular mention.
Order affirmed.